        Case 4:21-cv-00528-YGR Document 25 Filed 06/03/21 Page 1 of 2



      Joseph Alm (CA Bar # 29462)
 1    jalm@tesla.com
      Tesla, Inc.
 2    901 Page Ave.
      Fremont CA 94538
 3    (650) 681-5000
 4    Counsel for Plaintiff
 5
                                       UNITED STATES DISTRICT COURT
 6
                                    NORTHERN DISTRICT OF CALIFORNIA
 7
        TESLA, INC.
 8                                                                Case No. 4:21-CV-00528

 9                     Plaintiff,                                 STIPULATED EXTENSION OF TIME TO
                                                                  ANSWER AND PROPOSED ORDER
             v.
10
        ALEX KHATILOV
11
                       Defendant.
12

13           Defendant Alex Khatilov has requested additional time to answer the complaint in this matter. He

14   has informed Tesla that he has been in contact with the legal aid resources available through the Court. In

15   light of the fact that Khatilov is proceeding pro se and in light of his efforts to date to comply with

16   outstanding deadlines, the parties believe good cause exists to extend the time to answer in this matter to

17   June 30, 2021. Therefore, Plaintiff Tesla and Defendant Khatilov jointly stipulate to an extension of time to

18   answer the complaint to June 30, 2021, and move the Court for entry of the proposed order below.

19   DATE: June 3, 2021

20
      Signed: ________________________                         Signed: _____Alex Khatilov______________
21    Joseph Alm (CA Bar # 29462)                              Alex Khatilov
      jalm@tesla.com                                           proceeding pro se
22    Tesla, Inc.                                              556 Chestnut Ave
      901 Page Ave.                                            San Bruno, California 94066
23
      Fremont CA 94538
                                                               alex@alex.cc
24    (650) 681-5000
                                                               650 400-4020
25    Counsel for Plaintiff
                                                               Defendant
26

27

28
        Case 4:21-cv-00528-YGR Document 25 Filed 06/03/21 Page 2 of 2




 1                                             [PROPOSED] ORDER

 2           This Court, having considered the parties’ stipulation, and it appearing there is good cause to extend

 3   time to answer in this matter, hereby orders that the time for Defendant Khatilov to answer Plaintiff Tesla’s

 4   complaint is extended to June 30, 2021.

 5           DATE:                                    ________________________
                                                      Hon. Yvonne Gonzalez Rogers
 6                                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
